 

Translation: Kautionserklæring
Exhibit 10.14
 
Guarantee




 
As security for the performance of any and all obligations concerning the debts
described below which
   
Debtor
Cometas A/S
 
C/o Liqtech A/S
 
Industriparken 22C
 
2750 Ballerup
   
Time
has or may later acquire with respect to
   
Creditor
Sydbank A/S (hereinafter referred to as “the Bank”)
   
Guarantors
We agree to hold ourselves primary liable as guarantors:
     
Liqtech A/S, Grusbakken 12, 2820 Gentofte
 
Liqtech NA, 1804 Buerkele Road, White Bear Lake, MN 55110
   
Notification
On behalf of all guarantors all notifications, including notifications in
accordance with section 47 of the Danish Financial Business Act, must be sent
to:
     
Liqtech A/S, Grusbakken 12, 2820 Gentofte
 
Liqtech NA, 1804 Buerkele Road, White Bear Lake, MN 55110
   
Debts
Any outstanding balances with the Bank.
   
Recourse
The guarantors hereby acknowledge and accept that the Bank reserves the right to
realise or release any other items of collateral and to write off the proceeds
at the Bank’s discretion.
 
Consequently the guarantors will have no right of recourse against any other
items of collateral.
   
Terms and conditions
In addition to the general terms and conditions overleaf, the Bank’s Terms and
Conditions will apply.
     
I/We the guarantors have received a copy of these presents and a copy of the
debt agreement between the Bank and the debtor as well as a copy of the Bank’s
Terms and Conditions.
   
Signature
As guarantor assuming primary liability:
             
Place and date
 
Liqtech A/S
               
Signed in
Name:
 
Name:
the presence of
Address:
 
Address:
 
Postal code/Town:
 
Postal code/Town:
       
Signature
As guarantor assuming primary liability:

 
 
 

--------------------------------------------------------------------------------

 
 
Translation: Kautionserklæring
 
Guarantee

         
Place and date
 
Liqtech NA
               
Signed in
Name:
 
Name:
the presence of
Address:
 
Address:
 
Postal code/Town:
 
Postal code/Town:

 
 
 

--------------------------------------------------------------------------------

 
Translation: Kautionserklæring
 
Guarantee



General terms and conditions of guarantee (primary liability)


 
1.
The guarantee serves as security for all debts owing to the Bank at any time in
respect of the debts described herein.



 
2.
The Bank’s failure to file its claim against the estate of the debtor or a
guarantor will not affect the Bank’s claim against the guarantors or the
co-guarantors, respectively.



 
3.
The guarantor(s) will waive any reciprocal right of recourse against collateral
provided by the guarantors to the Bank.



 
4.
Claims as regards guarantee provided under these presents may be asserted with
respect to the obligations of the debtor(s) to the Bank, including any and all
of the Bank’s branches and departments, domestic as well as foreign, and the
Bank’s subsidiaries.



 
5.
The release of any guarantors will become effective only when they have received
written notice thereof from the Bank. If payments made are invalidated at a
later date, the obligations of the guarantor(s) will nevertheless remain
effective irrespective of such notice having been given. However, if the
guarantee has been provided outside a commercial relationship, the guarantee
obligation will terminate on expiry of the guarantee agreement, unless the Bank
has asserted a claim to the guarantor(s) before such time or the guarantee
agreement has been extended.



 
6.
The Bank may grant the debtor a respite without the permission of the
guarantor(s) and co-debtor(s). Respite may be granted with respect to
instalments, interest and commission.



 
7.
If the debtor(s) and/or guarantor(s) are subjected to administration procedures,
the Bank will be entitled to claim dividend until it has been fully covered,
including dividend on claims which may accrue to the guarantor(s) through their
right of recourse, irrespective of whether the recourse claim has come into
effect before or after the commencement of such administration procedures.



Translation
The above is a translation of the Danish “Kautionserklæring”. In case of doubt
the Danish original will apply.
  